IN THE
                        TENTH COURT OF APPEALS

                              No. 10-16-00314-CR

JUSTIN S. MATTHEWS,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee


                         From the 19th District Court
                          McLennan County, Texas
                         Trial Court No. 2011-1351-C1


                                    ORDER

      Appellant’s Motion for Rehearing En Banc is denied.


                                      PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed November 2, 2016